Judgment of the Supreme Court, Bronx County (Robert G. Seewald, J.), rendered April 28, 1989, convicting defendant, after a jury trial, of burglary in the third degree and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 316 to 7 years, unanimously affirmed.
Defendant was observed inside the laundry room of 3824 Bronx Boulevard breaking the coin box of one of the washing machines and trying to pry open another. Recovered from defendant were 30 quarters and a broken-tipped knife.
*299Defendant contends that the People on summation made burden-shifting and burden-diminishing remarks, mischaracterized and denigrated the defense, and improperly referred to defendant as a convicted felon. These comments were either harmless error, responsive to defendant’s summation, or adequately cured by the court’s instructions.
Furthermore, in view of defendant’s prior felony conviction and the probation report’s comment that his "outlook” was extremely poor, it was not an abuse of discretion for the court to sentence defendant to 3 ½ to 7 years. Concur—Kupferman, J. P., Sullivan, Milonas, Rosenberger and Kassal, JJ.